Citation Nr: 1607850	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a depressive disorder, to include as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an anxiety disorder, to include as due to service-connected PTSD.

3.  Entitlement to service connection for a sleep disorder, to include as due to service-connected PTSD.

4.  Entitlement to service connection for arthralgia (claimed as joint pain).

5.  Entitlement to service connection for myalgia of the right arm (claimed as joint pain).




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to February 2003 and from March 2005 to June 2006, and is a recipient of the Combat Infantryman's Badge.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was most recently before the Board in September 2014, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for arthralgia and myalgia of the right arm, both also claimed as joint pain, are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A separate and distinct depressive disorder, anxiety disorder and sleep disorder have not been present at any time during the pendency of the claims.





CONCLUSION OF LAW

The criteria for service connection for a depressive disorder, anxiety disorder and sleep disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in an October 2007 letter, prior to the March 2008 rating decision on appeal.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was provided VA examinations in February 2011 and September 2015.  The Veteran was also afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  To date, he has not identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of these claims.

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran asserts that service connection is warranted for depressive, anxiety, and sleep disorders, because they either originated in service or were caused or aggravated by his service-connected PTSD.  The resolution of these claims involves the application of identical law to similar facts.  As such, the issues will be addressed together.

A review of the Veteran's service treatment records does not show he was diagnosed with or treated for a psychiatric disorder or sleep disorder in service.  However, as noted above the Veteran is in receipt of the Combat Infantryman's Badge, and therefore his exposure to events in service that are capable of producing psychiatric disability is not in question.  

The Board notes the Veteran has wholly received psychiatric treatment at the San Juan VA Medical Center (VAMC) since his discharge from active duty.  The VAMC records show that the Veteran started to receive mental health treatment in the summer of 2008.  In November 2008 the Veteran underwent a psychiatric consult with a staff psychiatrist, who diagnosed him with major depressive disorder, but indicated PTSD should be ruled out.  Following a lengthy period of psychiatric treatment, in which symptoms of PTSD were noted to have ebbed and flowed, the Veteran finally underwent a comprehensive PTSD evaluation in February 2010.  At that time, a psychiatrist at the PTSD clinic indicated the Veteran reported symptoms of anxiety, depression, and trouble sleeping.  Following this thorough assessment the clinician diagnosed the Veteran exclusively with PTSD.  In this regard, the Board does note PTSD is considered a specific form of anxiety disorder in accordance with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Veteran's subsequent outpatient treatment notes show he was diagnosed with depression not otherwise specified in June 2010 by the same psychiatrist that diagnosed his PTSD.  

By contrast, the Veteran underwent a VA PTSD examination in February 2011.  At that time, the Veteran was assessed for PTSD as well as other psychiatric disorders.  Following another comprehensive examination, wherein the Veteran was again noted to exhibit depressive, anxious, and sleep impairment manifestations, the examiner specifically indicated no other mental disorder was found.  More recently, the Veteran underwent a second VA psychiatric examination in September 2015 as a result of the Board's September 2014 remand.  The Board specifically instructed the examiner to review the Veteran's complete file, perform an examination, and state whether the Veteran warranted a psychiatric diagnosis other than PTSD.  Following a review of the file, and complete examination, the examiner indicated the Veteran did not have any additional mental disorders.  In sum, the examiner explained the Veteran's anxiety, depression, and sleep impairments are an inherent part of his PTSD symptomatology, and do not warrant a separate diagnosis.  

The Board finds the preponderance of the evidence indicates the disabilities claimed as depression, anxiety, and sleep disorders by the Veteran are actually symptoms of the already service-connected PTSD.  The Board observes that initially the Veteran was diagnosed with major depression, but as indicated in that treatment note, this was a working diagnosis as the psychiatrist stated a diagnosis of PTSD should be either confirmed or ruled out.  Then, the Veteran was subsequently diagnosed with PTSD alone in February 2010.  Though the same clinician who diagnosed the Veteran exclusively with PTSD at that time subsequently diagnosed him with non-specific depression, she was not asked to state whether this actually represented a manifestation of his PTSD or a separate and distinct diagnosis.  This question was precisely posed to two different VA examiners in February 2011 and September 2015.  Following comprehensive examinations, wherein the Veteran's depressed mood was noted, each examiner found a separate and distinct depressive disorder diagnosis was not warranted.  In addition, the September 2015 examiner found this symptom to be a manifestation of the Veteran's PTSD.  Since each of these examiners specifically assessed whether the Veteran's depression should be considered a separate disability, and the September 2015 examiner explained why it should not, the Board finds this evidence to be the most probative evidence in this case.  The Board also notes the Veteran has never been diagnosed with a separate and distinct sleep disorder or anxiety disorder.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that he has anxiety, depression and sleep disorders.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent, and indeed these manifestation have been considered in the evaluation of his service-connected PTSD.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences symptoms such as anxiousness, trouble sleeping and depressed mood that are routinely observable, but he is not competent to state these symptoms are due to a distinct psychiatric disorder other than PTSD.  As discussed above, the most probative medical evidence fails to show the presence of a psychiatric disorder other than PTSD during the period of the claim.  Therefore, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for a depressive disorder is denied.

Service connection for an anxiety disorder is denied.

Service connection for a sleep disorder is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to the Board's adjudication of the Veteran's remaining claims.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Initially, the Board notes that when this case was previously before the Board in September 2014 it was remanded for an examination and medical opinion.  The Board specifically instructed that the VA examiner was to perform an examination to determine the nature and etiology of the Veteran's claimed myalgia, arthralgia and joint pain.  As it related to the etiology of the disability, the examiner was also expressly instructed that he should consider the Veteran is a combat veteran and therefore his lay statements evidencing the in-service incurrence or aggravation of a disease or injury shall be accepted.  

In the course of the Veteran's September 2015 VA examination, he was diagnosed with a right shoulder strain.  However, following his examination, the examiner concluded the Veteran's right shoulder disability was less likely than not incurred in or caused by the claimed in-service injury or event.  In support of his conclusion, the examiner stated the Veteran's claimed injury was not noted in his service treatment records.  In this regard, the examiner clearly ignored both the Veteran's reports, as well as the Board's September 2014 remand instructive that he must accept the Veteran's reports as credible evidence of an in-service injury, because his confirmed service in a combat theatre of operations during that time has been verified.  A medical examiner is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based on the foregoing insufficiencies, the Board concludes an addendum VA medical opinion is needed to determine whether the Veteran's claimed disability had its onset in service or is etiologically related to service, to include his conceded in-service injury.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should obtain an addendum medical opinion from the examiner who conducted the Veteran's September 2015 examination, if available, and if unavailable from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's claimed arthralgia, myalgia and joint pain disabilities, which were diagnosed as a right shoulder strain.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the person providing the opinion.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current disability originated during his active service or is otherwise etiologically related to his active service.

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of his injury in service.  The examiner must accept this report as competent evidence of an in-service injury irrespective of it being documented in the Veteran's service treatment records, as the Veteran has verified service in a combat theatre of operations and has asserted his injury occurred therein.  If the examiner is unable to provide the required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other indicated development, to specifically include ensuring the above-requested medical opinion is in complete compliance with the directives of this remand.  

4.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


